IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-21-00295-CV

              IN THE MATTER OF THE MARRIAGE OF
          VICKI GOINES AND CLIFTON "SONNY" GOINES



                           From the 13th District Court
                             Navarro County, Texas
                          Trial Court No. D20-29209-CV


                          MEMORANDUM OPINION


      The parties’ “Agreed Motion for Remand after Remediation” was filed on August

31, 2022. The parties assert they have entered into a mediated settlement agreement,

believe no further proceedings in this Court are necessary, and request this Court remand

the case to the trial court for proceedings consistent to the mediated settlement

agreement.

      Although we do not have the authority to do exactly what the parties have

requested, we do have the authority to set aside the trial court's judgment without regard

to the merits and remand the case to the trial court for rendition of a judgment in

accordance with the parties' agreement. See TEX. R. APP. P. 42.1(a)(2)(B). Accordingly,
the "Agreed Motion to Remand after Remediation" is granted to the extent authorized.

The Final Decree of Divorce, signed on August 13, 2021, is set aside without regard to the

merits, and the case is remanded to the trial court for rendition of a judgment in

accordance with the parties' Mediated Settlement Agreement.

        Because the Court was unable to grant the entirety of the parties' motion, the Court

has endeavored to implement the substance of the parties' agreed motion to achieve the

same result. If the parties determine that the judgment of the Court does not accomplish

the parties' intended result, a timely motion for rehearing must be filed which addresses

the manner in which the Court can implement the agreement of the parties within the

limitations of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 42.1; 49.1.

        There being no agreement as to costs, costs of this appeal are taxed against Clifton

“Sonny” Goines.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Motion granted; judgment set aside; case remanded
Opinion delivered and filed September 7, 2022
[CV06]




In the Matter of the Marriage of Goines                                               Page 2